WHITE, J.
In an indictment returned by the Grand Jury of Los Angeles County, containing four counts, the defendant was accused in each count of a violation of section 543 of the Penal Code, in that he did feloniously and knowingly sell for a valuable consideration ration books for gasoline issued by the Office of Price Administration, an agency of the United States Government. The indictment also included and by reference incorporated in each count the charge of a prior conviction allegedly suffered by the defendant on April 29, 1927, in the Superior Court of Los Angeles County, of the crime of issuing checks without sufficient funds, a felony.
Upon Ms arraignment the defendant moved to quash the indictment, which motion was denied. A demurrer to the indictment was overruled, and the defendant entered a plea of not guilty as to all counts. The prior conviction charged against him was admitted by the defendant.
Subsequently the defendant entered a plea of guilty to count I, which charged the commission of the offense therein pleaded on or about the 15th day of July, 1944. Following the *965denial of his application for probation, judgment was pronounced whereby he was sentenced to the state prison for the term prescribed by law. The remaining counts were dismissed. Prom the judgment pronounced against him defendant prosecutes this appeal.
The crimes charged, the issues presented on this appeal, as well as the grounds urged by appellant for reversal, are identical (except as to the dates of the commission of the crimes) with those presented in the ease of People v. Scott, ante, p. 780 [169 P.2d 968], this day decided.
Upon the authority of and for the reasons stated in the ease just cited, the judgment from which this appeal was taken is affirmed.
York, P. J., and Doran, J., concurred.